June 23, 2015
June ll,h, 2015

Elsie O. Jones Appellant
Jose G. Ramirez-Rodriguez Appellee

RE: Court of Appeals Number: 03-14-00230-CV
    Trial Court Case Number: C-l-CV-13-002528


Jeffrey D. Kyle Clerk
Third Court of Appeals

Appellant/Plaintiff Elsie O. Jones asks the Court to reverse and render a judgment in
favor of the Appellant Elsie O. Jones.

STATEMENT OF THE CASE:


Nature of the case: Appellant/Plaintiff sued the Appellee/ Defendant for recovery
Property Damages (Negligence Per Se) (CLKRECP. 228-293) MOTION TO AMEND
PETITION SPECIAL EXCEPTIONS, and for infringement of her Allotted disability
parking space, and privileged; and for Parental Liability of defendant's children's in his
household or parental liability for damages caused by their children's in his household,
vandalism and intentional, malicious and Pain and Suffering; Mental anguish and willful
acts of their minor children commit. Parent Neglect Named Child: Jose Alex Jimenez and
violation with Texas Apartment Association Apartment lease law. Under the control and
the care of the Defendant Jose G. Ramirez- Rodriguez.

STATEMENT OF THE CASE:


This appeal arises out of a take-nothing judgment rendered against Elsie 0.
Jones and in favor of Jose G. Ramirez-Rodriguez. (Appellant's Tab 1). Jones filed
a personal injury lawsuit for negligence against Rodriguez in connection with her
allegation that Rodriguez' vehicle struck her parkedvehicle while leavingthe
parking space next to hers. She also subsequently alleged that he negligently
allowed children under his control to vandalize her parked vehicle. After Jones'
Motion for New Trial was denied, she filed this appeal. (Appellant's Tabs 4 and 5).

The Appellant/Plaintiff plea to jurisdiction asserting that the County Court at Law
lacked jurisdiction because appellant/plaintiffsought damages greater than that of
$250,000 or more. (Tex. Civ. Prac. &Rem. Code Ann 41.008 aWest 2008).
Monetary relief over $200,000 but not more than $1,000,000.

Appellant/Plaintiff Elsie 0. Jones should be awarded a judgment against the
Appellee/Defendant Jose G. Ramirez-Rodriguez.
                                                         r^RECEIVEDN
                                                                JUN 1 2 Z015
                                                              THIRD COURT OF APPEALS
                                                          \      JEFFREY D.KYtE /
This is the relief sought, and including any alternative relief.

Only this court can grant the relief requested.

The Appellant/Plaintiff Elsie 0. Jones asks the Court to reverse the trial court and
remand the cause for a new trial based on either the factual-sufficiency issue, or

In the alternative, Appellant/ Plaintiff Elsie 0. Jones asks the court to reverse and
render or modify the judgment and to award the Appellant/ Plaintiff Elsie 0. Jones is
entitled.


                                      ectfuHy Submitted,

                                   PRO SE PLAINTIFF
                                     ELSIE O.JONES
                                2347 DOUGLAS STREET
                                         #6106
                                 AUSTIN, TEXAS 78741
                               (512) 809-7698
                  EMAIL ADDRESS: kevinandelsiejones@yahoo.com



                                                               PROSE FOR APPELLANT
                                                                        ELSIE 0. JONES
                                                                           APPELLANT
I hereby certify that a true and correct copy of the foregoing instrument was served
on the counsel of records in this appeal in with the Texas Rules of Civil and
Appellant Procedure by certified mail and return receipt requested, on the 12th, day
of June, 2015 as follow.

FREY, NAVARRO & WHORTON, P.L.L.C.
MS, MONICA JO QUINENE AUGUON
Texas Bar No. 24073827
Address: Trinity Plaza I, Suite 550
750 E. Mulberry Avenue
San Antonio, Texas 78212
Telephone: (210) 732-9800
Fax: (210) 568-6871
Email Address: monica(5)fnwlawfirm.com


ATTORNEYS FOR APPELLEE
JOSE G. RAMIREZ-RODIGUEZ
APPELLEE




                                 PRO SE APPELLANT
                                      ELSIE O. JONES
 Court of Appeals Number: 03-14-00230-CV
 Trial Court Case Number: C-l-CV-13-002528
 ELSIE O.JONES
                               Certificate of Compliance

 As required by Texas Rule ofAppellate Procedure 52.10(a), Icertify that Ihave
 notified or made adiligent effort to notify all parties by expedited means such as by
 email address which is listed in the court file for the counsel on record that this
motion for leave to file appellant's reply briefwill befiled.

Icertify that this document contains 663 words, as indicated by the word count
function of the computer program used to prepared it, and certificate of conference
and Motion for leave to file Appellant's Reply Briefas provided by Appellant Rule
9.4(f).



                            dBtfffi.J:fc
                                   PRO SE LITIGANT
                                     ELSIE 0. JONES
                                2347 DOUGLAS STREET
                                         #6106
                                 AUSTIN, TEXAS 78741
                             TELEPHONE: (512) 809-7698
                  EMAIL ADDRESS: kevinandelsieiones@vahoo.com




                                June 18th, 2015.
                                        [Date]




JUNE 18™, 2015